DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Patent Document CN2019107330965 filed on 08/09/2019 has been retrieved by the office on 08/29/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machine Translation of CN107070213A hereinafter “Gao”.
Regarding claim 1, Gao discloses a method of controlling a power convertor (Page.6 L25: the LED driving circuit) to perform diming control for a light-emitting diode (LED) load (Page.6 L27-28: the load is a light string composed of a plurality of LEDs), the method comprising: 
a) adjusting a length of a switching period of the power converter in accordance with a dimming signal (Page.5 L36-37: the principle of PWM dimming is to use the duty cycle of dimming signal PWM to control the switching time of the switch in each dimming cycle); and 
b) controlling the power converter to generate a drive current corresponding to the dimming signal. (Page.6 L3-9: by changing the duty cycle of the dimming signal PWM, the number of switching cycles in each dimming cycle changes, thereby adjusting the DC output current to achieve the desired brightness) 
Regarding claim 2, Gao disclose the method of claim 1, further comprising 
adjusting a length of a time interval in which an inductor current remains at zero in accordance with a first adjustment signal correlated to the dimming signal, in order to regulate the length of the switching period. (Page.6 L35-43: compensation module is used for detecting the magnitude of the duty cycle so as to control the peak value of inductor at different duty cycle; due to the compensation of the peak of the inductor current under the deep dimming, the switching time of the switch transistor increase under the same duty cycle)
Regarding claim 3, Gao disclose the method of claim 1, further comprising 
adjusting a switching state of a power stage circuit of the power converter in accordance with a first compensation signal  that characterizes an error between a sampling signal of the drive current and a current reference signal during a first time interval, wherein the switching period comprises the first time interval and a second time interval. (Page.9 L1-31: the ono-inverting input terminal of the operational amplifier receives the first compensation signal, the inverting input terminal is connected to the intermediate node of the transistor and resistor, and the output is connected to the terminal) 
Regarding claim 12, Gao discloses a dimming control circuit for controlling a power converter to perform diming control (Page.6 L25: the LED driving circuit) for a light-emitting diode (LED) load (Page.6 L27-28: the load is a light string composed of a plurality of LEDs), wherein: 
a) a length of a switching period of the power converter is adjusted in accordance with a Page 23Docket No.. dimming signal (Page.5 L36-37: the principle of PWM dimming is to use the duty cycle of dimming signal PWM to control the switching time of the switch in each dimming cycle); 
b) the power converter is controlled to generate a drive current corresponding to the dimming signal (Page.6 L3-9: by changing the duty cycle of the dimming signal PWM, the number of switching cycles in each dimming cycle changes, thereby adjusting the DC output current to achieve the desired brightness); and 
c) when a set value of the dimming signal is decreased, the length of the switching period is controlled to be increased correspondingly to decrease the drive current. (Page. 7 L37-42 – Page.8 L1-2: duty cycle of the dimming signal PWM decrease; and the switching times are correspondingly increased)
Regarding claim 13, Gao discloses the dimming control circuit of claim 12, further comprising 
a first control circuit configured to control a switching state of a power stage circuit of the power converter in accordance with a first compensation signal that characterizes an error between a current reference signal and a sampling signal of the drive current during a first time interval of the switching period.  (Page.9 L1-31: the ono-inverting input terminal of the operational amplifier receives the first compensation signal, the inverting input terminal is connected to the intermediate node of the transistor and resistor, and the output is connected to the terminal) 
Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 19, 2022